        Case 1:19-cv-00581-WHP-SN Document 53 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    10/14/2020


ENCHANTE ACCESSORIES, INC.,

                                            Plaintiff,               19-CV-00581 (WHP)(SN)

                          -against-                                            ORDER

TURKO TEXTILE, LLC,

                                             Defendant.
-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On March 15, 2019, the Court set a discovery schedule, which contemplated that fact

discovery would conclude on September 13, 2019. That schedule has been repeatedly extended.

See ECF 29 (extending deadline for fact discovery to December 13, 2019); ECF 31 (extending

deadline to February 11, 2020, and noting “this Court will not grant any further extensions

absent extraordinary circumstances”); ECF 41 (extending the fact discovery deadline nunc pro

tunc to June 5, 2020, and directing the parties to “work diligently to comply with these

deadlines”); ECF 43 (extending the fact discovery deadline to August 4, 2020, and the deadline

for all discovery to October 6, 2020); ECF 45 (extending the deadline for fact discovery to

October 3, 2020, and noting that “the Court does not anticipate granting additional time to

complete discovery”). Additionally, the parties have raised numerous discovery disputes and the

Court has held numerous discovery conferences, most recently on October 6, 2020. In none of

those applications did the parties raise deposing Ms. Hilfiger, who as Defendant notes was first

identified as a witness on March 4, 2020. In light of this record, Plaintiff’s motion to compel

compliance of the subpoena served on Ms. Hilfiger on Wednesday, September 30, 2020, against

a Saturday, October 3, 2020 deadline, is without merit. Plaintiff must show good cause for
       Case 1:19-cv-00581-WHP-SN Document 53 Filed 10/14/20 Page 2 of 2




serving a discovery demand that could not reasonably be complied with within the discovery

deadline and it has failed to do so. Accordingly, Plaintiff’s motion to compel is denied.

       The Court adopts the parties’ schedule to file pre-motion letters with Judge Pauley. The

parties should direct any request to modify the pre-trial filing deadlines to Judge Pauley.

SO ORDERED.




DATED:         New York, New York
               October 14, 2020




                                                 2
